                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         CESAR A. RODRIGUEZ,
                                   4                                                          Case No. 19-cv-01273-YGR (PR)
                                                          Plaintiff,
                                   5                                                          ORDER DISMISSING WITHOUT
                                                    v.                                        PREJUDICE ALL CLAIMS AGAINST
                                   6                                                          DEFENDANT DEPUTY
                                         PETE LABAHN, et al.,                                 COMMISSIONER JAMES MARTIN
                                   7
                                                          Defendants.
                                   8

                                   9             On March 8, 2019, Plaintiff Cesar A. Rodriguez, a former state prisoner, filed the present

                                  10   pro se prisoner action under 42 U.S.C. § 1983. Thereafter, the Court issued an Order of Service.

                                  11   However, to date, Defendant Deputy Commissioner James Martin has not been served in this

                                  12   action.
Northern District of California
 United States District Court




                                  13             As Plaintiff is proceeding in forma pauperis (IFP), he is responsible for providing the

                                  14   Court with current addresses for all Defendants so that service can be accomplished. See Walker

                                  15   v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994); Sellers v. United States, 902 F.2d 598, 603 (7th

                                  16   Cir. 1990).

                                  17             Pursuant to Federal Rule of Civil Procedure 4(m), if a complaint is not served within 120

                                  18   days from the filing of the complaint, it may be dismissed without prejudice for failure of service.

                                  19   When advised of a problem accomplishing service, a pro se litigant proceeding IFP must “attempt

                                  20   to remedy any apparent defects of which [he] has knowledge.” Rochon v. Dawson, 828 F.2d

                                  21   1107, 1110 (5th Cir. 1987). If the Marshal is unable to effectuate service through no fault of his

                                  22   own, e.g., because the plaintiff failed to provide sufficient information, the plaintiff must seek to

                                  23   remedy the situation or face dismissal. See Walker, 14 F.3d at 1421-22 (prisoner failed to show

                                  24   cause why complaint against prison official should not be dismissed under Rule 4(m) because

                                  25   prisoner did not prove that he provided Marshal with sufficient information to serve official or that

                                  26   he requested that official be served).

                                  27             In an Order dated January 3, 2020, the Court informed Plaintiff that service had been

                                  28   ineffective on Defendant Martin and directed Plaintiff to provide the Court with the current
                                   1   address for Defendant Martin within twenty-eight days of the Order. Twenty-eight days have

                                   2   passed, and Plaintiff has failed to provide the Court with the aforementioned required information.

                                   3          This action has been pending for over 120 days, and service upon Defendant Martin has

                                   4   not been effectuated. Plaintiff has failed to show cause why the claims against Defendant Martin

                                   5   should not be dismissed without prejudice pursuant to Rule 4(m). Accordingly, all claims against

                                   6   Defendant Martin are DISMISSED without prejudice under Rule 4(m).

                                   7          IT IS SO ORDERED.

                                   8   Dated: March 3, 2020

                                   9                                                ______________________________________
                                                                                    YVONNE GONZALEZ ROGERS
                                  10                                                United States District Court Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
